Case: 3:18-cv-00070-GFVT-EBA Doc #: 1 Filed: 11/28/18 Page: 1 of 4 - Page ID#: 1



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT FRANKFORT
                               CASE NO. _______________
                                  -Electronically Filed-

DR. LORNA ELLE SHAW, Ph.D.                                                           PLAINTIFF/
                                                                                   RESPONDENT

v.                                 NOTICE OF REMOVAL


KENTUCKY STATE UNIVERSITY, et al                                                  DEFENDANTS/
                                                                                   PETITIONERS

                                          *** *** ***

       Defendants Kentucky State University, Dr. M. Christopher Brown, II; in both his

individual and official capacity as President of Kentucky State University, and The Board of

Regents of Kentucky State University (the “Defendants”) by counsel, remove this action from

the Franklin Circuit Court, Franklin County, Kentucky, to the United States District Court for the

Eastern District of Kentucky, Central Division at Lexington, pursuant to 28 U.S.C. § 1331, 28

U.S.C. §§ 1441(a) and (c) and 28 U.S.C. § 1446. In support of removal, Defendants state as

follows:

       1.      Plaintiff Dr. Lorna Elle Shaw, Ph.D., filed this civil action in the Franklin Circuit

Court, which is within the district and division of this Court, alleging adverse employment

actions based on her sex (female), age (61) and health problems in violation of The American

with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101, et seq. Plaintiff further alleges in

her Complaint that venue is proper in this judicial district.      Copies of the Complaint and

Summons are attached as Exhibit A, which constitute all process, pleadings, and orders served

on the Defendant in the Civil Action to date, Dr. Lorna Elle Shaw, Ph.D. v. Kentucky State

University, et al, Franklin Circuit, Division II, Case No. 18-CI-1090). The action is still pending

                                           Page 1 of 4
Case: 3:18-cv-00070-GFVT-EBA Doc #: 1 Filed: 11/28/18 Page: 2 of 4 - Page ID#: 2



in Franklin Circuit Court and Defendants have not yet made an appearance.

       2.      28 U.S.C. § 1441(a) states that, “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

       3.      28 U.S.C. § 1331 provides the district court with original jurisdiction of civil

actions “arising under the Constitution, laws, or treaties of the United States.”

       4.      Accordingly, this action may be removed to this Court pursuant to 28 U.S.C. §§

1331 and 1441 because it is a civil action wherein the Plaintiff alleges that her action arises

under the laws of the United States and the United States Constitution.

       5.      In compliance with 28 U.S.C. § 1446(a), copies of all process, pleadings and

orders served upon the Defendants and filed in the state court action are filed together with this

Notice of Removal and attached hereto as Exhibit A.

       6.      The Defendants expressly reserve its right to raise all defenses and objections in

this action after the action is removed to this Court pursuant to Fed.R.Civ.P. 81(c)(2), so that it

has the longer period of time of “(A) 21 days after receiving—through service or otherwise—a

copy of the initial pleading stating the claim for relief; (B) 21 days after being served with the

summons for an initial pleading on file at the time of service; or (C) 7 days after the notice of

removal is filed” to responsively plead or otherwise respond to the Complaint.

       7.      This Notice is filed with the Court within thirty (30) days after receipt of the

Complaint.

       8.      Defendants will give written notice to Plaintiff and will file a notice of this

removal with the Clerk of the Circuit Court of Franklin County, Kentucky. A copy of that notice



                                            Page 2 of 4
Case: 3:18-cv-00070-GFVT-EBA Doc #: 1 Filed: 11/28/18 Page: 3 of 4 - Page ID#: 3



is attached as Exhibit B.

       WHEREFORE, Defendants pray that this action proceed in this Court as an action

properly removed thereto.


                                       Respectfully Submitted,

                                       STURGILL, TURNER, BARKER & MOLONEY, PLLC

                                       /s/ Bryan H. Beauman
                                       Bryan H. Beauman
                                       Joshua M. Salsburey
                                       Jessica R. Stigall
                                       333 West Vine Street, Suite 1500
                                       Lexington, KY 40507
                                       Telephone: (859) 255-8581
                                       bbeauman@sturgillturner.com
                                       jsalsburey@sturgillturner.com
                                       jstigall@sturgillturner.com
                                       COUNSEL FOR DEFENDANTS




                                     Page 3 of 4
Case: 3:18-cv-00070-GFVT-EBA Doc #: 1 Filed: 11/28/18 Page: 4 of 4 - Page ID#: 4



                                            CERTIFICATE OF SERVICE

       I hereby certify that on November 28, 2018, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing, if
applicable, to the following:

Steven G. Bolton, Esq.
25 Fountain Place
P.O. Box 502
Frankfort, KY 40601
COUNSEL FOR PLAINTIFF
                                                     /s/ Bryan H. Beauman
                                                     COUNSEL FOR DEFENDANTS

x:\wdox\clients\65554\0019\pleading\01044084.docx




                                                    Page 4 of 4
